UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):December 6, SmarTire Systems Inc. (Exact name of registration as specified in its charter) British Columbia, Canada 0-29248 N/A (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) #150 - 13151 Vanier Place Richmond, British Columbia, Canada V6V 2J1 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (604) 276-9884 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01. RegulationFD Disclosure. Volvo Trucks North Americaadvised that the SmarTire tire pressure monitor system is available now through their aftermarket parts group and that local Volvo dealersare able to assist in adding the system to Volvo trucks. Volvo Trucks North Americaalso advised that they are planning a factory installation that will provide information through the driver information display that is planned to be in production from the factory late in the second quarter 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. SMARTIRE SYSTEMS INC. Date: December 17, 2007By:/s/ Jeff Finkelstein Jeff Finkelstein Chief Financial Officer
